Case 2:17-cv-08958-CAS-AFM Document 75-1 Filed 09/05/19 Page 1 of 2 Page ID #:1254




     1 Russell M. Selmont (SBN 252522)
        rselmont@ecjlaw.com
     2 ERVIN COHEN & JESSUP LLP
       9401 Wilshire Boulevard, Ninth Floor
     3 Beverly Hills, California 90212-2974
       Telephone (310) 273-6333
     4 Facsimile (310) 859-2325
     5 Attorneys for Defendants and Counter-Claimants
     6
     7                                UNITED STATES DISTRICT COURT
     8             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
     9
      MOSES CHOI; and SOUTHEAST                             Case No. 2:17-cv-8958-CAS (AFMx)
   10 REGIONAL CENTER, LLC,
                                                            Hon. Christina A. Snyder – Crtrm 8D
   11                        Plaintiffs,
                   v.
   12                                                       [PROPOSED] ORDER
         8TH BRIDGE CAPITAL, INC.;                          GRANTING MOTION BY
   13    YOUNG HUN KIM; 8TH BRIDGE                          DEFENDANT &
         CAPITAL, LLC; MANHATTAN REAL                       COUNTERCLAIMANT PATRICK
   14    ESTATE FUND GP, LLC;                               CHANG FOR JUDGMENT ON
         MANHATTAN REAL ESTATE FUND,                        THE PLEADINGS
   15    LP; MANHATTAN REAL ESTATE
         FUND II, LP; MANHATTAN REAL
   16    ESTATE EQUITY FUND, LP; and
         PATRICK JONGWON CHANG,                             Date: October 7, 2019
   17                                                       Time: 10:00
                             Defendants.                    Crtrm: 8D
   18
   19 8TH BRIDGE CAPITAL, INC.; 8TH
      BRIDGE CAPITAL, LLC; YOUNG
   20 HUN KIM; and PATRICK JONGWON
      CHANG,                                                Action Filed: December 13, 2017
   21
                Counter-Claimants,
   22 v.
   23 MOSES CHOI; SOUTHEAST
      REGIONAL CENTER, LLC; SRC AJIN
   24 FUND I, LLC; SRC AJIN FUND II,
      LLC; SRC AJIN FUND III, LLC; SRC
   25 AJIN-WOOSHIN FUND IV, LLC and
      SRC AJIN-WOOSHIN FUND V, LLC,
   26
                Counter-Defendants
   27
   28
         16337.1:9669922.1
                                                        1
                             [PROPOSED] ORDER RE MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75-1 Filed 09/05/19 Page 2 of 2 Page ID #:1255




     1             The Motion of Defendant and Counter-claimant PATRICK JONGWON
     2 CHANG (“Chang”) for judgment on the pleadings pursuant to Federal Rule of Civil
     3 Procedure 12 (the “Motion”) came on for hearing on October 7, 2019 at 10:00 a.m.
     4 before the Hon. Christina A. Snyder, United States District Judge. The Court
     5 having considered the Motion, all documents filed in support of the Motion, any
     6 opposition and replies thereto, and arguments at the time of hearing, if any, and
     7 being fully advised in the matter:
     8             IT IS HEREBY ORDERED:
     9             1.        The Motion is GRANTED;
   10              2.        The Court dismisses all claims against Chang and enters judgment on
   11 his behalf with respect to the First Amended Complaint.
   12              SO ORDERED.
   13
   14
   15 DATE: _______________
                                                     HON. CHRISTINA A. SNYDER
   16
                                                     UNITED STATES DISTRICT JUDGE
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         16337.1:9669922.1
                                                        2
                             [PROPOSED] ORDER RE MOTION FOR JUDGMENT ON THE PLEADINGS
